MYERS, J., pro tem.
[1] This case involves the same questions as Ross v. Kalin, ante, p. 616, [200 Pac. 745], and it was stipulated that the two cases should be heard together. While the affidavits in this case are fewer in number and go less into detail, it is tacitly agreed by the respective counsel in their briefs that the same reasons for and against the granting of the motion obtain in both cases. Therefore, and for the reasons stated in the opinion in Ross v. Kalin, the order appealed from is affirmed.
Finlayson, P. J., and Works, J., concurred.
A petition to have the cause heard in the supreme court, after judgment in the district court of appeal, was denied by the supreme court on September 19, 1921.
All the Justices concurred, except Shaw, J., who was absent.